Motion Denied; Order filed November 6, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00644-CV
                                 ____________

      IN THE INTEREST OF M.G., B.G., S.G., AND A.Z., CHILDREN


                    On Appeal from the County Court at Law
                          Washington County, Texas
                       Trial Court Cause No. CCL-7739


                                      ORDER

      Appellants are represented by appointed counsel, Joshua Clover and Mary
Hennessy. Appellants’ briefs were originally due October 5, 2015. We have
granted a total of 35 days to file appellant’s brief until November 9, 2015. When
we granted the last extension, we noted that no further extensions would be granted
absent exceptional circumstances. On November 5, 2015, counsel filed a further
request for extension of time to file appellant’s brief. Counsel did not allege any
exceptional circumstances in the request.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines. We deny the request for
extension and issue the following order.

      We order Joshua Clover and Mary Hennessy to file briefs with the clerk of
this court on or before November 16, 2015. If counsel do not timely file appellants’
briefs as ordered, the court will issue an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for the failure to file the
brief and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                  PER CURIAM



Panel consists of Jamison, Donovan, and Brown